662 So. 2d 1348 (1995)
Henry GOWINS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2591.
District Court of Appeal of Florida, Fifth District.
November 17, 1995.
*1349 Henry A. Gowins, Wewahitchka, pro se.
No Appearance for Appellee.
W. SHARP, Judge.
Gowins appeals from the trial court's order which granted in part and denied in part his rule 3.850 motion for post-conviction relief. We dismiss for lack of jurisdiction.
The trial court's order granted partial relief and set a hearing to be held October 2, 1995, to consider Gowins' claim of ineffective assistance of counsel. At this point we do not know whether the hearing was held. However, any ruling made by the court was without jurisdiction because of the instant appeal.
In an identical situation, the court in White v. State, 450 So. 2d 556, 557 (Fla. 2d DCA 1984), dismissed an appeal from an order denying in part and granting in part a 3.850 motion, on the ground that such an order is not appealable:
[T]he question as to the appealability of an order partially disposing of a Rule 3 motion. If this were purely a civil case, such a partial order would not be appealable unless it disposed of claims unrelated to the remaining claims. An order or judgment is not considered final until it disposes of all the issues presented. The same policies against allowing piecemeal appeals apply here. We see no reason not to apply this principle to orders entered on Rule 3 motions. (footnotes omitted)
See also Stewart v. State, 647 So. 2d 219 (Fla. 2d DCA 1994).
DISMISSED.
DAUKSCH and GOSHORN, JJ., concur.